Citation Nr: 1630700	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a fracture of L1 since January 6, 2005.  

2.  Entitlement to a rating in excess of 20 percent for cervical strain.  

3.  Entitlement to a compensable rating for radiculopathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in in the United States Army from May 1975 to September 1987.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A February 2005 RO decision increased the rating for the Veteran's residuals of a fracture of L1 to 40 percent and reduced the rating for the Veteran's cervical strain from 20 percent to 10 percent, both effective January 6, 2005.  

In January 2007, August 2008 and May 2009, the Board remanded the appeal to schedule the Veteran for a Board hearing.  

In September 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is of record.

In a November 2009 decision, the Board determined that the reduction of the rating for the Veteran's cervical strain from 20 percent to 10 percent, effective January 6, 2005, was not proper, and thus, void ab initio.  The Board remanded the issues of entitlement to a rating in excess of 20 percent for residuals of a fracture of L1 for the period prior to January 6, 2005, and a rating in excess of 40 percent for the period thereafter, and entitlement to a rating in excess of 20 percent for cervical strain, for further development.  

An August 2010 rating decision implemented the Board November 2009 decision and increased the rating for the Veteran's cervical strain from 10 percent to 20 percent, effective January 6, 2005.  

In January 2011, the RO granted a separate noncompensable rating for radiculopathy of the right upper extremity; a separate 10 percent rating for radiculopathy of the right lower extremity; a separate 10 percent rating for radiculopathy of the left upper extremity; and a separate 20 percent rating for radiculopathy of the left lower extremity, all effective December 21, 2010.  

In May 2011 and July 2013, the Board remanded the appeal, including the issue of entitlement to a TDIU, for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a December 2014 decision, the Board denied a rating in excess of 20 percent prior to January 6, 2005 and in excess of 40 percent thereafter, for residuals of a fracture of L1; denied a rating in excess of 20 percent for cervical strain; denied a compensable rating for radiculopathy of the right upper extremity; denied ratings in excess of 10 percent for radiculopathy of the right lower and left upper extremities; denied a rating in excess of 20 percent for radiculopathy of the left lower extremity; and denied a TDIU.  

The Veteran then appealed a portion of the Board's December 2014 decision, namely the issues of entitlement to a rating in excess of 40 percent for residuals of a fracture of L1 for the period since January 6, 2005; entitlement to a rating in excess of 20 percent for cervical strain; entitlement to a compensable rating for radiculopathy of the right upper extremity; entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity; and entitlement to a TDIU, to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated and remanded the Board's decision.  

The issue of entitlement to SMC based on the need for aid and attendance or housebound status is raised in conjunction with the increased rating claims on appeal.  See November 2015 VA Form 21-8940 and Addendum; 2015 records from Melbourne Rehabilitation Center; Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation, and no separate claim for SMC needs to be filed if raised as a component of the increased compensation claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for some of its findings, particularly with regard to functional loss associated with the Veteran's service-connected residuals of a fracture of L1 and cervical strain.  

The Veteran was last afforded a VA examinations in relation to his claims in January 2013.  The findings in this examination report are inadequate as to the lumbar and cervical spine disabilities, in light of the Court's recent decision in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, updated examinations of the Veteran's lumbar and cervical spine disabilities are necessary prior to resolution of this appeal.  
In this regard, a February 2016 statement from W. B. Leadbetter, M.D., describes a potential worsening of all the Veteran's disabilities, including his radiculopathy, since the Veteran's 2013 examinations.  Unfortunately, this report was based upon a phone interview with the Veteran, as opposed to a contemporaneous clinical examination.  Thus, updated examinations are necessary for all of the Veteran's disabilities, including right upper and lower extremity radiculopathy, on remand.

In this regard, the evidence reflects that the Veteran now resides in a nursing home.  See 2015 records from Melbourne Rehabilitation Center.  As such, on remand, the AOJ should determine whether the Veteran is able to travel to VA examinations.  If not, the AOJ should determine the feasibility of scheduling the Veteran for VA fee-basis examinations, or even performing the examinations at the nursing home at which the Veteran currently resides.  See, e.g., Bolton v. Brown, 8 Vet. App. 185 (1995).

Additionally, as the Veteran's claim for a TDIU is inextricably intertwined with his increased rating claims, action on the TDIU claim is deferred.   Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Regarding entitlement to SMC, the Board acknowledges that the Veteran is currently bedridden and requires aid and attendance, but it is unclear whether it is due to his service-connected disabilities.  Accordingly, an examination is also necessary on this issue.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment, to include updated records from Melbourne Rehabilitation Center dated since November 2015.

2.  Thereafter, schedule the Veteran for a VA examination, if necessary on a fee-basis, to determine the severity of his residuals of a fracture of L1, cervical strain, radiculopathy of the right upper extremity, and radiculopathy of the right lower extremity.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or by having a VA employee travel to the nursing home where he resides to conduct the examination.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back and neck orthopedic pathology found to be present.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must state whether the lumbar spine disability and the cervical spine disability, respectively, have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of right upper and lower radiculopathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairment, related to his lumbar spine disability and/or cervical spine disability.  

The examiner must also describe how the symptoms of his Veteran's service-connected disabilities affect his occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  If the Veteran cannot travel for a VA examination, to include examination on a fee-basis, the AOJ should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or by having a VA employee travel to the nursing home where he resides to conduct the examination.  All indicated tests and studies must be conducted an all findings reported in detail.

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to SMC.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




